DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo et al (U.S. Pub. No, 2014/0120921 A1) and WENG (U.S. Pub. No. 2009/0296660 A1).


As per claims 1 and 11 Keskitalo disclosed a method performed by a terminal in a wireless communication system, the method comprising:
{receiving a  message indicating a preparatory handover command indicating one or more candidate target cells for handover and data indicating that the candidate target cells are selectable for handover in response to a future detection of one or more handover conditions}, conditional handover configuration comprising information on at least one candidate target base station and information at least on one execution condition for the a conditional handover of the at least one candidate target base station; (Figure.7, paragraph.76) {At operation 700, a user terminal (e.g., UE 50) may receive a message (e.g., a RRCConnectionReconfiguration message) including a preparatory handover command indicating, or associated with, one or more candidate target cells (e.g., target eNB 53) for handover and data indicating that the candidate target cells are selectable for handover in response to a future detection of one or more handover conditions (e.g., 
network connection failures)}; identifying a target base station in case (paragraph.63) {The preparatory handover module 80 may select a candidate cell (e.g., a highest priority candidate cell) from one or more candidate cells identified in the message associated with the preparatory handover command to facilitate handover of the apparatus 68 (e.g., UE 50) to the selected candidate cell (e.g., target eNB 53)} that the at least one execution condition for the target base station among the at least one candidate target base station is fulfilled (figure.2, paragraph.50) { In response to receipt of the handover request, the preparatory handover command manager 82 of each of the candidate cells (e.g., target eNB 53) may send a message such as, for example, a modified handover request acknowledgment message to the source/serving cell acknowledging receipt of the handover message.  The message sent from the candidate cells to the source/serving cell acknowledging receipt of the handover request may include one or more parameters including, but not limited to, RadioResourceConfigCommon  parameters, RACH-ConfigDedicated parameters or any other suitable parameters, as described above}; starting a timer, in case that the at least one execution condition is fulfilled (Figure.6 Timer T311 Element (120), paragraph.73) {The UE may determine or detect that a connection failure (e.g., radio link failure) occurred in response to being unable to reestablish the network connection or resolve the deterioration in radio conditions/quality upon expiration of the predetermined time period, at operation 125}; and
transmitting, to the target base station, a second message for completion of the conditional handover, in case that the timer does not expire (Figure.6, paragraph.74) {{At operation 130, the UE may examine data in the message (e.g., RRCConnectionReconfiguration message) received from the eNB1 including the 
preparatory handover command and may select a best candidate target cell for 
handover.  In this regard, the UE may select data identifying the eNB2 from the 
message (e.g., RRCConnectionReconfiguration message) and may change or be 
handed over to the eNB2.  In response to the UE selecting eNB2 from the 
message, the UE may send a message to the eNB2 indicating that handover to the 
eNB2 is complete, at operation 135.  The message (e.g., a handover complete 
message) sent from the UE to the eNB2, indicating that handover is complete, 
may, but need not, include some source cell (e.g., eNB1) information}. However, Keskitalo did not explicitly disclose stopping the timer upon a successful completion of the conditional handover.  In the same field of endeavor, WENG (paragraph.105) {Trigger condition for the handover} disclosed stopping the timer upon a successful completion of the conditional handover (paragraph.121) {The second timer is stopped upon receiving the Handover Complete message.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated stopping the timer upon a successful completion of the conditional handover as disclosed by WENG in the method disclosed Keskitalo in order to make the method more robust, reliable and user friendly.

As per claims 2, 7, 12 and 17 Keskitalo-WENG disclosed the method of claim 1, wherein the first message includes a radio resource control (RRC) reconfiguration message (Keskitalo, paragraph.76) {A RRCConnectionReconfiguration message}.

As per claims 3 and 13 Keskitalo-WENG disclosed the method of claim 1, further comprising: receiving, from a source base station, a third message including measurement configuration for a measurement; and transmitting, to the source station, a fourth message including measurement result based on the measurement configuration information (Keskitalo, Figure.2, paragraph.44) {The eNBs 52 and 53 may provide E-UTRA user plane and control plane (radio resource control (RRC)) protocol terminations for the UE 50. The eNBs 52 and 53 may provide functionality hosting for such functions as radio resource management, radio bearer control, radio admission control, connection mobility control, dynamic allocation of resources to UEs in both uplink and downlink, selection of an MME at UE attachment, IP header compression and encryption, scheduling of paging and broadcast information, routing of data, measurement and measurement reporting for configuration mobility, and the like}.  

As per claims 4 and 14 Keskitalo-WENG disclosed the method of claim 1, further comprising; storing a radio link failure report information in case that the timer expires  before the second message is transmitted (Keskitalo, paragraph.31) {RLF and timer expiration}, the radio link failure report information comprising at least one of a measurement result of the source base station, at least one measurement result of the at least one candidate target base station, or the information on the at least one execution (Keskitalo, paragraph.64) {For example, the preparatory handover command module 80 may detect one or more network connection failures or deteriorations in radio quality in instances in which: (1) a connection may be lost due to poor network coverage in certain areas of the network (e.g., certain areas of a cell); (2) an interference caused by same layer cells (e.g., intra frequency) causing connection problems; and (3) instances in which connection problems may not be restored in a layer 1 (L1) connection within a predetermined time period, resulting in radio link failure (RLF), and any other suitable instances that may affect network connections and/or radio quality conditions}.

As per claims 5 and 15 Keskitalo-WENG disclosed the method of claim 3; wherein the measurement configuration information comprises information on at least one measurement object and information on at least one measurement report configuration, and wherein the third message includes a radio resource control (RRC) reconfiguration message (Keskitalo, paragraph.72) {Data in the measurement reports indicating the one or more best cells may be based in part on one or more corresponding RSRP levels/values RSRQ levels/values, and any other suitable data (e.g., measurements).  At operation 110, the eNB1, may generate a message (e.g., an RRCConnectionReconfiguration message) that may include a preparatory handover command indicating, or associated with, one or more candidate target cells that the UE may be handed over to in response to a future detection of a network connection failure(s) and/or future detection of deterioration in radio quality}. 

As per claims 6 and 16 Keskitalo disclosed a method performed by a source base station in a wireless communication system, the method comprising: transmitting, to a terminal, a first message comprising conditional handover configuration information, the conditional handover configuration information comprising information on at least one candidate target base station and information on at least one execution condition for a conditional handover of at least one target base station (paragraph.13) {Initiating a selection of one of the candidate target cells for handover of an apparatus in response to detection of at least one of the handover conditions.}; receiving, from a target base station, a second message  indicating that the terminal has successfully accessed the target base station (paragraph.12) {In response to selecting the target cell, the user terminal may be handed over to the target cell and may send a handover complete message to the target cell indicating that the handover is complete}; and releasing resources associated to a terminal context (figure.2, paragraph.50) { In response to receipt of the handover request, the preparatory handover command manager 82 of each of the candidate cells (e.g., target eNB 53) may send a message such as, for example, a modified handover request acknowledgment message to the source/serving cell acknowledging receipt of the handover message.  The message sent from the candidate cells to the source/serving cell acknowledging receipt of the handover request may include one or more parameters including, but not limited to, RadioResourceConfigCommon  parameters, RACH-ConfigDedicated parameters or any other suitable parameters, as described above}, wherein a timer is started, in case that the at least one execution condition for the target base station among the at least one candidate base station is fulfilled (paragraph.64) {For example, the preparatory handover command module 80 may detect one or more network connection failures or deteriorations in radio quality in instances in which: (1) a connection may be lost due to poor network coverage in certain areas of the network (e.g., certain areas of a cell); (2) an interference caused by same layer cells (e.g., intra frequency) causing connection problems; and (3) instances in which connection problems may not be restored in a layer 1 (L1) connection within a predetermined time period, resulting in radio link failure (RLF), and any other suitable instances that may affect network connections and/or radio quality conditions}. However, Keskitalo did not explicitly disclose wherein the timer is stopped upon a successful completion of the conditional handover. In the same field of endeavor, WENG (paragraph.105) {Trigger condition for the handover} disclosed wherein the timer is stopped upon a successful completion of the conditional handover (paragraph.121) {The second timer is stopped upon receiving the Handover Complete message.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the timer is stopped upon a successful completion of the conditional handover as disclosed by WENG in the method disclosed Keskitalo in order to make the method more robust, reliable and user friendly.

As per claims 8 and 18 Keskitalo-WENG disclosed the method of claim 6, further comprising, transmitting, to the terminal, a third message including measurement configuration information for a measurement; and receiving, from the terminal, a fourth message including measurement result based on the measurement configuration information (Keskitalo, Figure.2, paragraph.44) {The eNBs 52 and 53 may provide E-UTRA user plane and control plane (radio resource control (RRC)) protocol terminations for the UE 50. The eNBs 52 and 53 may provide functionality hosting for such functions as radio resource management, radio bearer control, radio admission control, connection mobility control, dynamic allocation of resources to UEs in both uplink and downlink, selection of an MME at UE attachment, IP header compression and encryption, scheduling of paging and broadcast information, routing of data, measurement and measurement reporting for configuration mobility, and the like}.

As per claims 9 and 19 Keskitalo-WENG disclosed the method of claim 8, wherein the transmitting the first message further comprises: determining whether to use the conditional handover based on the measurement result (Keskitalo, paragraphs.64) {Handover condition based on measurement report}; transmitting, to the at least one candidate target base station, a fifth message for requesting the conditional handover of the terminal (Keskitalo, paragraph.50) {The preparatory handover command manager 82 of the source/serving cell may send a handover request (also referred to herein as a handover request message) to each of the candidate cells (e.g., target eNB 53) to inform the candidate cells that the UE 50 may be send a preparatory handover command indicating that the UE 50 may handover to one of the candidate cells in the event of a future detection of a network connection failure(s) (e.g., a failed connection with the source/serving cell), deterioration in radio quality, etc. In response to receipt of the handover request, the preparatory handover command manager 82 of each of the candidate cells (e.g., target eNB 53) may send a message such as, for example, a modified handover request acknowledgment message to the source/serving cell acknowledging receipt of the handover message}; receiving, from the at least one candidate target base station, a sixth message as a response to the fifth message (Keskitalo, paragraph.50) {The message sent from the candidate cells to the source/serving cell acknowledging receipt of the handover request may include one or more parameters including, but not limited to, RadioResourceConfigCommon parameters, RACH-ConfigDedicated parameters or any other suitable parameters, as described above}; and transmitting, to the terminal, the first message for the conditional handover (paragraph.50) { he preparatory handover command manager 82 of the source/serving cell may utilize these parameters in generating the parameter handover command and may include these parameters in a message with the preparatory handover command} and  transmitting to the terminal, the first message comprising the conditional handover configuration information (Keskitalo, Figure.7, paragraph.76) {At operation 700, a user terminal (e.g., UE 50) may receive a message (e.g., a RRCConnectionReconfiguration message) including a preparatory handover command indicating, or associated with, one or more candidate target cells (e.g., target eNB 53) for handover and data indicating that the candidate target cells are selectable for handover in response to a future detection of one or more handover conditions (e.g., network connection failures)}.

As per claims 10 and 20 Keskitalo-WENG disclosed the method of claim 9, further comprising: transmitting, to second target base station, a seventh message for requesting releasing a terminal context information, in case that the fifth message is transmitted to the second target base station and the second message is not received from the second target base station (Keskitalo, paragraph.50) {Source ENB sends HO requests to more than one target candidate cells}.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner advises the applicant to further narrow the independent claims in order to advance prosecution.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647